Lahtinen, J.E
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered December 22, 2011, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to one count of burglary in the second degree. Defendant was thereafter sentenced as a second felony offender to the agreed-upon prison term of 10 years, to be followed by five years of postrelease supervision, and he was ordered to pay restitution. Defendant now appeals.
We affirm. Defendant contends that he received the ineffec*999tive assistance of counsel inasmuch as counsel failed to, among other things, move to dismiss the indictment as facially insufficient and to demand a bill of particulars. Because the record does not indicate that defendant moved to withdraw his plea or vacate the judgment of conviction, the issue of ineffective assistance of counsel is unpreserved for this Court’s review (see People v Youngblood, 107 AD3d 1159, 1160 [2013], lv denied 21 NY3d 1078 [2013]; People v Masso-Diaz, 107 AD3d 1148, 1149 [2013]; People v Veras, 103 AD3d 984, 985 [2013], lv denied 21 NY3d 947 [2013]). In any event, were this issue properly before us, we would find defendant’s contention without merit. Defendant’s remaining contention has been rendered moot.
Stein, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.